UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1077



ADOL T. OWEN-WILLIAMS, JR.,

                                              Plaintiff - Appellant,

          versus


MERRILL LYNCH, PIERCE, FENNER AND SMITH, IN-
CORPORATED; CARL ROBERT MEYER; ANGELA FITZ-
PATRICK MUDSI; VINCENTE ROE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-4225-PJM)


Submitted:   May 25, 1999                     Decided:   June 1, 1999


Before ERVIN, WILKINS,* and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adol T. Owen-Williams, Jr., Appellant Pro Se. James Petty Garland,
Brooks Ryan Amiot, MILES & STOCKBRIDGE, Baltimore, Maryland, for
Appellees.


     *
       Judge Wilkins did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Adol T. Owen-Williams, Jr., appeals the district court’s order

granting summary judgment in favor of Defendants in his action

alleging employment discrimination, conspiracy, and intentional

infliction of emotional distress.     We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.    See Owen-

Williams v. Merrill Lynch, No. CA-97-4225-PJM (D. Md. Dec. 31,

1998).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 29, 1998, the district court’s records show that it was
entered on the docket sheet on December 31, 1998.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2